Name: 88/74/EEC: Commission Decision of 14 January 1988 authorizing the French Republic to introduce intra- Community surveillance of imports of certain kinds of beach slippers, slippers and other indoor footwear originating in the People's Republic of China (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade policy;  leather and textile industries;  Europe
 Date Published: 1988-02-06

 Avis juridique important|31988D007488/74/EEC: Commission Decision of 14 January 1988 authorizing the French Republic to introduce intra- Community surveillance of imports of certain kinds of beach slippers, slippers and other indoor footwear originating in the People's Republic of China (Only the French text is authentic) Official Journal L 034 , 06/02/1988 P. 0053 - 0053*****COMMISSION DECISION of 14 January 1988 authorizing the French Republic to introduce intra-Community surveillance of imports of certain kinds of beach slippers, slippers and other indoor footwear originating in the People's Republic of China (Only the French text is authentic) (88/74/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC (1) on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty, and in particular Articles 1 and 2 thereof, Whereas by means of Regulation (EEC) No 4021/87 (2), the Commission set up a system for authorizing the import into France of certain kinds of beach slippers, slippers and other indoor footwear originating in the People's Republic of China; Whereas this Regulation takes into account the steps taken by the Government of the People's Republic of China to make exports to France of the products in question subject to export certificates and also to issue the certificates in such a way as to comply with certain quantitative limits for 1988, 1989 and 1990; Whereas there are disparities in the terms governing imports of the products in question into France and imports of the same products into the other Member States; whereas these disparities could cause deflection of trade; Whereas, in order to detect such deflection of trade rapidly, the French Government has presented a request to the Commission of the European Communities for authorization to introduce prior intra-Community surveillance of the imports in question originating in the People's Republic of China and in free circulation in the other Member States; Whereas the Commission has examined the matter to determine whether these imports could be subject to intra-Community surveillance; whereas this examination has shown that deflection has occurred in the past, and is likely to recur and so undermine the objectives which Regulation (EEC) No 4021/87 is meant to attain, and also aggravate or prolong the economic difficulties which, as described in that Regulation, exist in the production sector concerned; Whereas, in these circumstances, France should be authorized to introduce intra-Community surveillance of the products in question originating in the People's Republic of China and in free circulation in the other Member States, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to introduce, until 31 December 1990 and in accordance with Article 2 of the abovemenioned Decision 87/433/EEC, intra-Community surveillance of the following products originating in the People's Republic of China and in free circulation in the other Member States: // // // CN code // Description // // // ex 6405 10 90 6405 20 91 ex 6405 90 90 // Slippers and other indoor footwear // 6404 19 10 // // 6404 20 10 // // ex 6405 90 10 // // // // ex 6405 10 90 // Beach slippers // 6405 20 99 // // ex 6405 90 90 // // 6404 19 90 // // ex 6404 20 90 // // // Article 2 This Decision is addressed to the French Republic. Done at Brussels, 14 January 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 378, 31. 12. 1987, p. 40.